UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7632



DONTAE SPIVEY,

                 Plaintiff - Appellant,

          v.


CORRECTIONAL MEDICAL SERVICES,

                 Defendant - Appellee,

          and

PRISON HEALTH SERVICE, INCORPORATED,

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-01272-JFM)


Submitted:   June 6, 2008                   Decided:   June 25, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dontae Spivey, Appellant Pro Se.    Katrina J. Dennis, KRAMON &
GRAHAM, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dontae Spivey appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.    Spivey v. Corr. Med.

Servs., No. 1:07-cv-01272-JFM (D. Md. Oct. 4, 2007).         We deny

Spivey’s motion for appointment of counsel.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            AFFIRMED




                               -2-